DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
	Claims 27, 30-32, and 39 are currently pending and have been examined herein. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 30-32, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


    PNG
    media_image1.png
    149
    753
    media_image1.png
    Greyscale

Fig 1 of the specification teaches the following regarding the 3443A>T mutation (see below) .  

    PNG
    media_image2.png
    57
    801
    media_image2.png
    Greyscale

It is noted that the Cystic Fibrosis Mutation Database discloses a E1104V mutation in exon 20 (legacy exon 17b) but it occurs at position 3311A>T NOT 3443A>T (see below)

    PNG
    media_image3.png
    124
    748
    media_image3.png
    Greyscale

The claims are rejected because due to these discrepancies, one of skill in the art would not be able to determine the metes and bounds of the claimed subject matter so as to avoid 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27, 30-32, and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the 3443A>T mutation in the CFTR gene and adult onset cystic fibrosis. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exception the claims recite steps of “contacting” and “detecting”. These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
The steps of “contacting” and “detecting” do NOT amount to significantly more because they simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  

For example Syvanen (Nature Reviews Genetics 2001 Vol 2 pages 930-942) is a review article on the different methods that were available for genotyping SNPs.  Syvanen discloses hybridization with allele specific oligonucleotides (ASOs). Two short ASO probes are used, usually with the nucleotide complementary to the allelic variant of the single nucleotide polymorphism (SNP) in the middle position of the probe sequence. The probes are allowed to base pair with the target DNA that contains the SNP at conditions in which only perfectly matched probe–target hybrids are stable, and hybrids that contain a mismatch are unstable (see Box 1 panel a).  

    PNG
    media_image4.png
    158
    213
    media_image4.png
    Greyscale

Additionally Labuda (Analytical Biochemistry 275 pages 84-92 1999) teaches detecting mutations in three different genes using pairs of allele specific oligonucleotides.  As shown in Table 2 the allele specific oligonucleotides are 11 to 15 base pairs long.  Labuda further teaches that they are detectably labeled with γ-32P (pages 87-88). 
Thus the prior art teaches that it was well known, routine, and conventional to detect a mutation by contacting a sample with a detectably labeled nucleic acid probe that specifically hybridizes to a nucleic acid having a mutation, wherein the detectably labeled nucleic acid probe comprises a sequence of  8-20 nucleotides that is fully complementary to the nucleic acid having 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 
6.	Claims 27, 30-32, and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,124,345 in view of Cutting (US Patent 5407796 4/18/1995).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
	Regarding Claim 27 both sets of claims are drawn to a method of detecting a CFTR mutation (clm 1 of the patent). Both sets of claims require detecting the mutation in a biological sample by hybridization with a detectably labeled probe (clm 8 of the patent).  Both sets of claims encompass a method wherein the CFTR mutation is 3443A>T (clm 2 of the patent). The instant claims are different from the patent because they require contacting the biological sample with a detectably labeled nucleic acid probe that specifically hybridizes to a CFTR nucleic acid comprising a mutation, wherein the detectably labeled nucleic acid probe comprises a sequence of 8-20 nucleotides that is fully complementary to a portion of the CFTR nucleic acid that comprises the mutation. However Cutting discloses probes capable of detecting mutations in the CFTR gene wherein the probes are from 18-22 nucleotides long.  Cutting teaches that the probes are complementary to mutant CFTR alleles (col 3 line 67 to col 4 line 12). Accordingly, it would have been obvious to modify the method of the patent by using a probe that is 18 to 20 .

7.	Claims 27, 30-32, and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,820,388 in view of . 
Regarding Claim 27 both sets of claims are drawn to a method of detecting a CFTR mutation (clm 1 of the patent). Both sets of claims require detecting the mutation in a biological sample by hybridization with a detectably labeled probe (clm 15 of the patent).  Both sets of claims encompass a method wherein the CFTR mutation is 3443A>T (clm 4 of the patent). The instant claims are different from the patent because they require contacting the biological sample with a detectably labeled nucleic acid probe that specifically hybridizes to a CFTR nucleic acid comprising a mutation, wherein the detectably labeled nucleic acid probe comprises a sequence of 8-20 nucleotides that is fully complementary to a portion of the CFTR nucleic acid that comprises the mutation. However Cutting discloses probes capable of detecting mutations in the CFTR gene wherein the probes are from 18-22 nucleotides long.  Cutting teaches that the probes are complementary to mutant CFTR alleles (col 3 line 67 to col 4 line 12). Accordingly, it would have been obvious to modify the method of the patent by using a probe that is 18 to 20 nucleotides long and fully complementary to the CFTR mutation as suggested by Cutting.  One of skill in the art would have been motivated to use a probe of this length particularly since Cutting teaches that probes of this length are long enough to bind specifically to CFTR but short enough such that a difference of one nucleotide between the probe and the DNA being tested disrupts hybridization (col 3 line 67 to col 4 line 12), thereby providing an effective means for distinguishing between mutant and wild type CFTR.  Further the instant claims are different from the patent because they state that the 3443A>T mutation is an adult onset cystic fibrosis mutation in exon 17b. However the newly presented limitations are inherent to the 3443A>T mutation.  Regarding Claim 30 both sets of claims state that the mutations are assessed using .


8.	Claims 27, 30-32, and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,753,817 in view of Cutting (US Patent 5407796 4/18/1995).  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Regarding Claim 27 both sets of claims are drawn to a method of detecting a CFTR mutation (clm 1 of the patent). Both sets of claims require detecting the mutation in a biological sample by hybridization with a detectably labeled probe (clm 17 of the patent).  Both sets of claims encompass a method wherein the CFTR mutation is 3443A>T (clm 2 of the patent). The instant claims are different from the copending claims because they require contacting the biological sample with a detectably labeled nucleic acid probe that specifically hybridizes to a .

9.	Claims 27, 30-32, and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 7,794,937 in view of Cutting (US Patent 5407796 4/18/1995).  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Regarding Claim 27 both sets of claims are drawn to a method of detecting a CFTR mutation (clm 1 of the patent). Both sets of claims require detecting the mutation in a biological sample by hybridization with a detectably labeled probe (clm 13 of the patent).  Both sets of claims encompass a method wherein the CFTR mutation is 3443A>T (clm 2 of the patent). The instant claims are different from the patent because they require contacting the biological sample with a detectably labeled nucleic acid probe that specifically hybridizes to a CFTR nucleic acid comprising a mutation, wherein the detectably labeled nucleic acid probe comprises a sequence of 8-20 nucleotides that is fully complementary to a portion of the CFTR nucleic acid that comprises the mutation. However Cutting discloses probes capable of detecting mutations in the CFTR gene wherein the probes are from 18-22 nucleotides long.  Cutting teaches that the probes are complementary to mutant CFTR alleles (col 3 line 67 to col 4 line 12). Accordingly, it would have been obvious to modify the method of the patent by using a probe that is 18 to 20 nucleotides long and fully complementary to the CFTR mutation as suggested by Cutting.  One of skill in the art would have been motivated to use a probe of this length particularly since Cutting teaches that probes of this length are long enough to bind specifically to CFTR but short 
Response To Arguments


This argument has been fully considered but is not persuasive.  First of all the claims have merely been amended to recite inherent limitations of the 3443A>T mutation.  It is a property of this mutation that it is in exon 17b and causes adult onset CF.  The amendments to the claims do not require any further action when performing the claimed method. Further the examiner does not agree that there is no overlap because the claims of the cited patents are directed towards methods of detecting their respective SNPs plus the 3443 A>T mutation that is being claimed in the instant application. The rejections are maintained.  

Conclusion

11. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Haney/
Primary Examiner, Art Unit 1634